Citation Nr: 0122636	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism with hypertension and atherosclerosis, 
anxiety, and transient ischemic attacks with residual 
impotence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. C.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 30 percent for hypothyroidism with hypertension and 
atherosclerosis, anxiety, and transient ischemic attacks with 
residual impotence to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida for the 
scheduling of a videoconference hearing before a Member of 
the Board.  The veteran's requested hearing has been 
completed and a transcript has been associated with the 
claims folder.  At his June 2001 videoconference hearing 
before a Member of the Board, the veteran submitted 
additional medical evidence consisting of private and VA 
treatment records.  The veteran also submitted a waiver of RO 
consideration of this evidence.


REMAND

The veteran contends that his service-connected 
hypothyroidism has increased in symptomatology.  He complains 
of fatigue, sleepiness, easy weight gain, panic attacks and 
depression, sensitivity to cold, numbness and weakness in the 
hands, and cardiac symptoms.  The medical evidence of record 
also demonstrates treatment for hypertension, anxiety, and 
transient ischemic attacks with resulting impotence.  The 
veteran contends that each of the aforementioned conditions 
are related to or caused by his service-connected 
hypothyroidism.  The veteran also contends that his 
hypertension, anxiety, and ischemic attacks with resulting 
impotence should be evaluated separately from his 
hypothyroidism.  

Further review of the record reflects that the veteran has 
not been afforded a VA examination of his service-connected 
disability since September 1996.  Additionally, a medical 
opinion specifically delineating the symptomatology of the 
veteran's service-connected hypothyroidism from other 
disorders, if any, has not been obtained.  Thus, the Board is 
of the opinion that additional development of the record is 
needed in order to enable the Board to render a final 
determination as to this matter. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board recognizes that this case has been previously 
remanded and regrets any further delay; however, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has determined that where the record before the Board 
is inadequate, a remand is mandatory rather than permissive.  
See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In the instant case, further remand is 
necessary to ensure that the record is fully developed and 
that the veteran is afforded adequate due process.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
and the newly promulgated provisions of 38 
C.F.R. § 3.159 (See 66 Fed. Reg. 45,620 
(Aug. 29, 2001))  are fully complied with. 

2.  The veteran should be afforded VA 
specialist examination(s) to determine the 
current severity of his service-connected 
hypothyroidism and related hypertension, 
atherosclerosis, anxiety, and transient 
ischemic attacks with residual impotence.  
The claims folder must be made available 
to and be reviewed by the examiner(s) in 
connection with the examination(s).  All 
medically indicated special tests and 
studies should be completed and reported 
in detail.  All subjective and objective 
symptomatology related to the service-
connected hypothyroidism should be 
reported.  The examiner(s) is/are also 
requested to report any additional 
disability suffered by the veteran which 
is secondary to or related to his service-
connected hypothyroidism and/or 
medication.  The severity of any 
additional disability should also be 
reported.  If possible, the examiner(s) 
should distinguish between any 
symptomatology due to hypothyroidism as 
opposed to any other cause.  A complete 
rationale for all opinions expressed must 
be provided.  All such information and 
opinions, when obtained, should be 
associated with the claims folder.  

3.  Thereafter, the RO should review the 
expanded record and determine if a higher 
rating is warranted and also whether 
separate ratings are warranted.  The 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



